Citation Nr: 0905754	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  99-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial, compensable rating for right 
ovarian cysts, prior to March 12, 2007.

2.  Entitlement to a rating in excess of 30 percent for right 
ovarian cysts, since July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to 
September 1996.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
in which the RO, inter alia, denied the Veteran's claim for 
service connection for a right ovarian cyst.  

The Veteran testified during two hearings before the 
undersigned Veterans Law Judge: in July 2002 at the RO, and 
in April 2005 in Washington, DC; transcripts of both hearings 
are of record.

In July 2005, the Board, inter alia, remanded the then claim 
for service connection for right ovarian cysts to the RO, via 
the Appeals Management Center (AMC) in Washington, DC for 
further development.

In a June 2006 rating decision, the AMC granted service 
connection and an initial 0 percent rating for right ovarian 
cysts,  effective September 14, 1996.  This rating decision 
constituted a full grant of the benefit sought regarding the 
claim for service connection.  In February 2007, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned for right ovarian cysts.  A statement of the case 
(SOC) was issued in April 2007 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007.

In August 2008, the Board remanded the claim for a higher 
initial rating to the RO, via the AMC, for additional 
development.  After completing the requested actions, in an 
August 2008 rating decision, the AMC granted a 100 percent 
for the Veteran's right ovarian cysts, effective March 12, 
2007 and assigned a 30 percent rating from July 1, 2007.  In 
October 2008, the RO issued a supplemental SOC (SSOC) denying 
further increases and returned these matters to the Board for 
further appellate consideration.

As this appeal involves  a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, as  higher ratings for the 
Veteran's right ovarian cysts are assignable before March 12, 
2007 and after June 30, 2007, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board has characterized the appeal  as encompassing the two 
matters set forth on the title page.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board's decision on the claim for an initial, compensable 
rating for right ovarian cysts, prior to March 12, 2007 is 
set forth below.  The claim for a rating in excess of 30 
percent for right ovarian cysts, since July 1, 2007, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the Veteran when further action, on her part, is 
required.

As a final preliminary matter, the Board notes that, in 
December 2008 correspondence, the Veteran referenced claims 
for service connection for loss of a creative organ, sexual 
dysfunction, depression/anxiety secondary to service-
connected conditions, and for post-traumatic stress disorder 
due to sexual assault.  The Veteran also requested 
retroactive pay for her ovarian cyst condition.  As the RO 
has not adjudicated these matters, they are not properly 
before the Board, and are referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  For the period prior to March 12, 2007 (from September 
14, 1996 to March 11, 2007), the Veteran's right ovarian 
cysts were manifested by removal of one ovary with partial 
removal of the other.


CONCLUSION OF LAW

For the period prior to March 12, 2007 (from September 14, 
1996 to March 11, 2007), the criteria for a compensable 
rating for right ovarian cysts have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.27, 4.116, Diagnostic Code 7619 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2008 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate a claim for a higher rating, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determination (consistent with 
Dingess/Hartman), and asked her to submit any evidence in her 
possession pertinent to the claims.  After issuance of this 
letter, and opportunity for the Veteran to respond, the 
August 2008 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the above-described notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's post-service private medical records, as well VA 
outpatient treatment records, and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are the transcripts of the Veteran's Board hearings, as well 
as various written statements provided by the Veteran and by 
her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on this aspect of the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

For the period prior to March 12, 2007, the Veteran's right 
ovarian cysts have been assigned a 0 percent rating  pursuant 
to 38 C.F.R. § 4.116, Diagnostic Code 7619.  Under this code, 
removal of an ovary warrants a 100 percent rating for three 
months after removal.  Thereafter, complete removal of both 
ovaries will result in a 30 percent rating, and removal of 
one ovary with or without partial removal of the other 
warrants a noncompensable rating.  


Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for an initial, 
compensable rating for right ovarian cysts prior to March 12, 
2007 (from September 14, 1996 to March 11, 2007) are not met.

The Veteran's service treatment records reflect a laporotomy, 
resection of a cyst from the left ovary, and resuturing of 
the right ovary in August 1991.  

Post service, a January 1997 private medical record reflects 
another laporotomy, which found that the left ovary was 
absent.

The report of a February 2007 private ultrasound reflects 
that the left ovary was absent and the right ovary was 
abnormal.  

A private operative report reflects that the Veteran's right 
ovary was removed on March 12, 2007.  

The above-described evidence shows that, prior to March 12, 
2007, the Veteran's disability was manifested by removal of 
the left ovary and possibly a partial removal of the right 
ovary, which is consistent with a  noncompensable rating 
under Diagnostic Code 7619.  The record simply presents s no 
basis for assignment of a higher schedular rating under the 
applicable rating criteria for the period prior to March 12, 
2007.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
right ovarian cysts for this period, but finds that no higher 
rating is assignable.  As there is no evidence of removal of 
the uterus, prolapse of the uterus, displacement of the 
uterus, rectovaginal fistula, urethrovaginal fistula, or 
malignant neoplasm of the gynecological system, there is no 
basis for evaluating the Veteran's disability under 
Diagnostic Code 7618, 7621, 7622, 7624, 7625, or 7627 
respectively.  See 38 C.F.R. § 4.116.  

Additionally, the Board finds that there is no showing that, 
at any point prior to March 12, 2007, the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the August 2008 SSOC).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating for the period).  There 
also is no evidence that the disability has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating for the period prior to March 12, 
2007, and  the claim for an initial, compensable rating for 
right ovarian cysts for this period  must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating for he time frame in question, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial, compensable rating for right ovarian cysts, prior 
to March 12, 2007, is denied.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the remaining claim on appeal, 
again,  is warranted.

For the period since July 1, 2007, the Veteran's right 
ovarian cysts are rated 30 percent disabling under Diagnostic 
Code 7619 for complete removal of both ovaries.  

A private operative report reflects that the Veteran's uterus 
and right ovary were removed on March 12, 2007.  Thus, the 
Veteran's condition now reflects a complete removal of both 
ovaries as well as the removal of the uterus.  

Under Diagnostic Code 7617, complete removal of the uterus 
and both ovaries warrants a 100 percent rating for three 
months after removal, and a 50 percent rating thereafter.  38 
C.F.R. § 4.116.  The removal of the uterus (hysterectomy), 
however, has not been associated with the right ovarian cysts 
or with the removal of the right ovary.  However, as 
indicated in the introduction, the Veteran has filed a claim 
for service connection for residuals of a hysterectomy.

The Board notes that any decision with respect to the as yet 
unadjudicated claim for service connection for residuals of a 
hysterectomy may affect the outcome of the claim for a rating 
in excess of 30 percent for right ovarian cysts since July 1, 
2007; hence,  the claims are inextricably intertwined.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claim for higher rating and the 
unadjudicated claim for service connection should be 
considered together, it follows that, any Board action on the 
claim on appeal, at this juncture, would be premature.  
Hence, a remand of this matter is warranted.

While the matter is on remand, the RO should give the Veteran 
another opportunity to present information/evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
Veteran should explain that she has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claim on appeal.  The RO should 
also explain the type of evidence that is 
her ultimate responsibility to submit.

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for service 
connection for residuals of hysterectomy 
and readjudicate the claim for a rating in 
excess of 30 percent for right ovarian 
cysts, since July 1, 2007, in light of all 
pertinent evidence and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


